DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13-19, 24, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hays (20060262324).
Referring to claims 1 and 16, Hays shows an optical air data system (see abstract) for an air vehicle (see figure 50 also see paragraph 66), comprising:
a LIDAR module (see figure 2a Ref 10) configured to emit at least three laser beams (see figure 40.1-40.3), not all located in a common plane (see figure 2a and 2b note figures 40.1-40.3), and perform LIDAR measurements of a backscattered component of each of the laser beams (see paragraph 66 note the returns from scattering of one or more lasers from atmospheric molecules and aerosols); and
a data processing module including a processor and machine-readable instructions (see abstract, note the data processor) that, when executed by the processor, processes the LIDAR measurements to determine at least one optically-based air data parameter (see paragraph 88 note the associated data processor).

Referring to claim 3, Hays shows each of the laser beams, the LIDAR module including a photodetector having a field of view that overlaps with the respective laser beam within two meters from the LIDAR module (see figure 4 note the interaction region defined by 30 and the FOV defined by Ref 32).
Referring to claims 4 and 24, Hays shows the machine-readable instructions being configured to, when executed by the processor, perform steps of:
evaluating quality of the LIDAR measurements to select LIDAR measurements of acceptable quality (see paragraph 87 note the acceptable levels of noise that is determined and enhancing the SNR through the circular binning); and
determining the at least one optically-based air data parameter based only upon the LIDAR measurements of acceptable quality (see paragraph 87 note the resulting air data products after processing).
 	Referring to claim 5, Hays shows the machine-readable instructions being configured to, when executed by the processor and in the step of determining, determine an airspeed of the air vehicle, atmospheric temperature, and atmospheric pressure (see paragraph 80 for airspeed, temperature and pressure also see paragraph 108).

	Referring to claims 8 and 28, Hays teaches the machine-readable instructions being configured to, when executed by the processor, perform steps of:
evaluating quality of LIDAR measurements based upon the backscattered
components to select LIDAR measurements of acceptable quality; and
when the LIDAR measurements are of acceptable quality for each of the four laser beams, calculating full vector speed of air vehicle based upon the LIDAR measurements of all of the four laser beams (see paragraph 87).
	Referring to claims 9 and 29, Hays shows the machine-readable instructions being configured to, when executed by the processor, fit at least one optically-based air data parameter to the LIDAR measurements to determine the at least one optically-based air data parameter (see paragraph 88 note the initial guess, least squares, or correlation with coordinates of the center that provides the best fit of the recorded circular fringe patterns).
	Referring to claims 10 and 18, Hays shows module being configured to obtain, for each of the laser beams, first LIDAR measurements based upon both aerosol scattering and second LIDAR measurements based upon molecular scattering (see paragraph 88 note the fringe patterns Ref 106.1-106.4 also see paragraph 106 note the energy scattered of molecules in the atmosphere is detected).
	Referring to claim 13, Hays shows instructions being configured to, when executed by the processor, determine (a) full vector speed of the air vehicle, (b) 
	Referring to claim 14, Hays shows determining full vector speed of the air vehicle, atmospheric temperature, and atmospheric pressure (see paragraph 108 note the direct measurement of air speed); and
evaluating accuracy of one of the full vector speed, the atmospheric temperature, and the atmospheric pressure based upon another one of the plurality of air data parameters see the calibrated measurements based on the direct measurements).
	Referring to claim 15, Hays shows a mechanical sensor system for generating at least one mechanical air data parameter (see paragraph 171 note the pitot-static tube); and
a flight control system for at least partly controlling operation of the air vehicle, the flight control system including a voting module for selecting at least one final air data parameter from the at least one optically-based air data parameter and the at least one mechanical air data parameter to perform said controlling (see paragraph 171 note the measurements are used by the aircraft flight computer for flight control purposes).
	Referring to claim 19, Hays shows determining the full vector speed from the LIDAR measurements based upon molecular scattering at least at altitudes with insufficient aerosol concentration for the LIDAR measurements based upon molecular scattering to provide valid air data parameters (see paragraph 106).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 11, 12, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays (20060262324) in view of Rogers (20130311013).

Referring to claims 6 and 25, Hays shows when LIDAR measurements of acceptable quality are available for each of more than three laser beams, not all located in a common plane, full vector speed of the air vehicle (see paragraph 87 and 80 for airspeed calculation).  However Hays fails to specifically show when LIDAR measurements of acceptable quality are available for only one or two of the laser beams, an estimate of waterline velocity of the air vehicle.
Rogers shows a similar device that includes when LIDAR measurements of acceptable quality are available for only one or two of the laser beams, an estimate of waterline velocity of the air vehicle (see paragraph 37-38).  It would have been obvious to include the estimation of the velocity measurement as shown because this allows for an initial estimate of the velocity that is then confirmed or adjusted when the conditions as stated by Rogers dissipate, this allows for more information as quickly obtained as possible.  

evaluating the two estimates to refine the at least one optically-based air data parameter (see paragraph 37-38 of Rogers).  It would have been obvious to include the initial estimation and the refining the estimation as shown by Rogers because this allows for an initial estimate of the velocity that is then confirmed or adjusted when the conditions as stated by Rogers dissipate, this allows for more information as quickly obtained as possible, increasing the situational awareness of the user.  
Referring to claim 12, the combination of Hays and Rogers shows generating two estimates of the full vector speed respectively based upon the first LIDAR measurements and the second LIDAR measurements (see paragraph 34); and
determining a refined full vector speed based upon the two estimates (see paragraph 34 in combination also see paragraph 37-38).  It would have been obvious to include the estimates of full vector and redefined full vector as shown by Rogers because this increases the users situational awareness.  
Referring to claim 26, the combination of Hays and Rogers renders obvious step of estimating waterline velocity comprising assuming that the air vehicle is predominantly traveling in axial direction.  Note this is extremely well known in a system that is employed on an aircraft as shown by both Hays and Rogers.  
Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays (20060262324) in view of Asahara (20110219869).

evaluating the at least one optically-based air data parameter and the at least one mechanical air data parameter to determine at least one final air data parameter.
Asahara shows However fails to specifically show obtaining at least one mechanical air data parameter; and
evaluating the at least one optically-based air data parameter and the at least one mechanical air data parameter to determine at least one final air data parameter (see paragraph 78).  It would have been obvious to include the comparison of the optical air data information to the mechanical sensor as shown by Asahara because this allows for a redundancy in the air data and increases safety based on a redundant detection. 
Referring to claim 21, the combination of Hays and Asahara renders obvious identifying at least one atmospheric property based upon the at least one optically-
based air data parameter; and
evaluating validity of the at least one optically-based air data parameter and the at least one mechanical air data parameter based upon the at least one atmospheric property (see paragraph 78 of Asahara). It would have been obvious to include the comparison of the optical air data information to the mechanical sensor as shown by Asahara because this allows for a redundancy in the air data and increases safety based on a redundant detection. 

Referring to claim 23, the combination of Hays and Asahara render obvious at least one atmospheric property including at least one of an aerosol mass density and an aerosol concentration.  Note that Asahara shows discarding mechanical air data based on shortcomings of the mechanical system, it is extremely well known that pitot systems experience freezing and clogging in aerosol massive environments, this is extremely well known based on the fact that pitot systems often have means of clearing clogging and in the device discloses by Asahara shows using the optical measurements when the pitot system may be compromised.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (6297878), Woodfield (4585341), and Hays (20030219252), all show optical air data processing systems.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645